Title: From George Washington to William Vans Murray, 26 December 1798
From: Washington, George
To: Vans Murray, William



Dear Sir,
Mount Vernon 26th Decr 1798.

Having some cause to believe that the Vessel was captured, in which went the original of the enclosed copy, I forward a duplicate.
I returned a few days ago from Philadelphia, whither I had been for the purpose of making some Military arrangements with the Secretary of War respecting the Force wch is about to be raised.
It was there I received a Letter from Mr Dandrid[g]e, announcing his intention of returning to America (partly on account of his health)—expressing in lively & grateful terms his sense of your attentions to, & kind treatment of him; adding that as experience had more & more convinced him, that a sedentary life was incompatible with both his health & turn of mind (a sentiment he had often expressed whilst he lived with me) he wished for an appointment in the Army we were about to raise. The application arriving in the nick of time, he stands arranged as Captn of a Company of Infantry in one of the Regiments wh. will be raised in Virginia, and

it is necessary he should enter upon the duties thereof as soon as it can be made convenient.
Mr Envoy Logan, who arrived at Philadelphia about the time I did, brings very flattering accounts of the Disposition of the French Directory towards this Country. He has dined with one—supped with another—and in short has been as familiar with them all (that were in place) as the hand is with its glove: and is not a little employed in propagating this Doctrine in all parts of the U: States by means of the Presses which are at the command of that Party. He says the inclination of France to be upon good terms with the United States is now so strong, that it must be our own mismanagement, & disinclination to Peace, if matters with that Country are not accomodated upon terms honorable & advantageous to this.
Both houses of Congress were formed before I left Philadelphia, but had not been long enough in Session for an opinion of the result to be prognosticated. Their answers to the Speech would, it seems, have passed unanimously, could Mr Varnum of Massachusetts have retained his Spleen. How far this measure is indicative of a tranquil & energetic Session, remains to be decided by more unequivocal evidence.
The Alien & Sedition Laws, are now the desiderata ⟨in⟩ the Oppos[it]ion. But any thing else would have done; and something there will always be, for them to torture, and to disturb the public mind with their unfounded and ill-favored forebodings.
The family join me in presenting Mrs Murray and yourself with the Complimts of the Season, and in wishing you many happy returns of them. With very sincere esteem & regard—I am—Dear Sir Your Most Obedt & Affecte Humble Servant

Go: Washington

